DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 27, 2019. 
	Claims 1-22 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-13, and 15-22  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9-13, and 15-22  of copending Application No. 16696475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, see the following chart:
Claim
418 (instant application
Claim
475 (reference)
1
 A transaction-enabling system, comprising: a machine having an energy requirement for a task; and a controller, comprising: a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement; a market forecasting circuit structured to predict a forward market price on a forward resource market based on the determined amount of the energy resource and at least one external data source; a forward resource market circuit structured to access the forward resource market; and a resource distribution circuit structured to execute a transaction on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.
1
A transaction-enabling system, comprising: a machine having an energy requirement for a task; and a controller, comprising: a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement; a forward resource market circuit structured to access a forward resource market; and a resource distribution circuit structured to execute a transaction of on the forward resource market in response to the determined amount of the energy resource.
2
the energy resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits.
2
 the energy resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits.
4
the forward resource market comprises at least one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource.
4
the forward resource market comprises at least one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource.
5
the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource.
5
 the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource.
6
 the resource distribution circuit is further structured to adaptively improve a cost of operation of the machine using executed transactions on the forward resource market.
6
the resource distribution circuit is further structured to adaptively improve a cost of operation of the machine using executed transactions on the forward resource market.
7
the resource distribution circuit further comprises a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component.
7
the resource distribution circuit further comprises a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component.
8
 the resource requirement circuit is further structured to determine an amount of a resource for the machine to service a resource utilization requirement, wherein the resource is selected from the resources consisting of: a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, and an energy credit resource.
13
A method, comprising: determining an amount of an energy resource for a machine to service at least one task; accessing a forward resource market; and executing a transaction on the forward resource market in response to the determined amount of the energy resource.
9
the market forecasting circuit is further structure to predict the forward market price as one of a price for energy corresponding to the energy resource or a price for energy corresponding to a substitute energy resource.
9
 the market forecasting circuit is further structure to predict the forward market price as one of a price for energy corresponding to the energy resource or a price for energy corresponding to a substitute energy resource.
10
the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of the energy resource in response to the historical external data.
10
the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of the energy resource in response to the historical external data.
11
the task comprises at least one of a compute task, a networking task, or an energy consumption task.
11
 the task comprises at least one of a compute task, a networking task, or an energy consumption task.
12
 a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component.
12
a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component.
13
A method, comprising: determining an amount of an energy resource for a machine to service at least one task; predicting a forward market price on a forward resource market based on the determined amount of the energy resource and at least one external data source; accessing a forward resource market; and executing a transaction on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.
1
a machine having an energy requirement for a task; and a controller, comprising: a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement; a forward resource market circuit structured to access a forward resource market; and a resource distribution circuit structured to execute a transaction of on the forward resource market in response to the determined amount of the energy resource.
15
the forward resource market further comprises a forward market for energy.
15
the forward resource market further comprises a forward market for energy.
16
the forward market for energy comprises one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource.
16
the forward market for energy comprises one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource.
17
 adaptively improving a utilization of the energy resource.
17
adaptively improving a utilization of the energy resource.
18
at least one task comprises at least one of a compute task, a networking task, or an energy consumption task.
18
 at least one task comprises at least one of a compute task, a networking task, or an energy consumption task.
19
executing the transaction on the forward resource market comprises one of buying or selling the energy resource.
19
 executing the transaction on the forward resource market comprises one of buying or selling the energy resource.
20
adaptively improving a cost of operation of the machine using executed transactions on the forward resource market.
20
adaptively improving a cost of operation of the machine using executed transactions on the forward resource market.
21
 forecasting to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component.
21
 forecasting to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component
22
interpreting historical external data from at least one external data source, and further adaptively improving a utilization of the energy resource in response to the historical external data.
22
interpreting historical external data from at least one external data source, and further adaptively improving a utilization of the energy resource in response to the historical external data.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16696439 in view of claims 2 and 13 of 16687268. 
This is a provisional nonstatutory double patenting rejection.
Claim
418 (instant application
Claim 
16687268
3
the at least one external data source is an internet-of-things (IoT) data source.
2
the plurality of external data sources comprises an internet-of-things (IoT) data source
14
the at least one external data source is an internet-of- things (IoT) data source.
13
the plurality of external data sources comprises an internet-of-things (IoT) data source


	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify '439 with '268 because '711's teachings of specific source of data being an IoT data source increase the accuracy and usability of the teachings of '268.  This would make '269 a more effective system for renewable energy.  
	 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-12 are a system, which is a machine.
Claims 13-22 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
determine an amount of an energy resource for the machine to service the energy requirement; predict a forward market price on a forward resource market based on the determined amount of the energy resource and at least one external data source; access the forward resource market; and execute a transaction on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.
The abstract idea of claim 13 is defined as:
A method, comprising: determining an amount of an energy resource for a machine to service at least one task; predicting a forward market price on a forward resource market based on the determined amount of the energy resource and at least one external data source; accessing a forward resource market; and executing a transaction on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.
The abstract idea steps recited in claims 1 and 13 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	First, one could determine an amount of energy for a machine mentally, by observing energy needs on gauges or battery life indicators.  Then, one could mentally predict a forward market price on a market based on the determined amount of energy resource and at least one external data source by looking at data and reaching a decision.  One could use various mental techniques including a calculation or by comparison to similar data values and outcomes.  Then, one could mentally execute a transaction on the market in response by writing the transaction on pen and paper and signing the transaction, thus executing a transaction.  Therefore, these steps represent a mental process abstract idea.
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 13 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system, comprising
a machine having an energy requirement for a task
a controller
a resource requirement circuit
a market forecasting circuit
a forward resource market circuit
a resource distribution circuit
Claim 13 recites the following additional elements: 
There are no additional elements.  
These elements are merely instructions to apply the abstract idea to a computer because they recite computer elements such as a machine (generic computers teach this), circuits structured (encoded computers, encoded with abstract idea steps), and a controller (a generic computer), being used in their ordinary capacity.  Computers are a machine because a) they are machines.  Circuits structured to perform the abstract idea of allocating energy is similar to how smartphones monitor their energy and use a "low power mode."  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Applicant's additional elements as analyzed above, in light of the specification, are not significantly more because in combination, they are merely applied elements to the abstract idea.  The additional elements are merely a generic computer with interfaces to data values for users, which could be embodied by a generic computer.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-6, 8-11, and 14-22 further define the abstract idea by introducing different values and steps to predict or improve values; perform transactions; adaptively improve resource utilization (decision making); and predict prices;  which could be performed mentally.  
	Claims 7 and 12 recite the elements of machine learning, artificial intelligence, neural network, but these are recited in an applied manner and therefore do not integrate the abstract idea of claim 1 into a practical application.  
Therefore, claims 1-22 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-6, 8-11, 13, 15-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik, US PGPUB 2015/0170080 A1 ("Kaushik") in view of Chassin et al., US PGPUB 2013/0218743 A1 ("Chassin").
Per claim 1, Kaushik teaches A transaction-enabling system in par 045: "Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types."  See par 062: " The computing module 410 may compute an energy cost estimate (price to perform operations) for operating the data center based on available energy rates (e.g., wholesale electricity prices). The computing module 410 may ascertain (determine, find out) wholesale electricity prices for the data center as a wholesale electricity prices feature 411."
Per claim 13, Kaushik teaches a method in par 088.  
Then, per claims 1 and 13, Kaushik teaches a machine having an energy requirement for a task; in par 062 where the data center is the machine: "The computing module 410 may ascertain (determine, find out) wholesale electricity prices for the data center as a wholesale electricity prices feature 411. The day-ahead wholesale hourly wholesale electricity rates may be made available prior to the start of the day. The module 410 may proactively get the hourly day-ahead wholesale prices (e.g., related to a wholesale energy/electricity market) from a Regional Transmission Operator or an Independent System Operator."
Kaushik then teaches and a controller, comprising: a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement in par 063: "The processing module 430 processes, during the first period of time, at least a first portion of a first job of the jobs feature 421. The first portion of the first job may be selected for processing based on a first scheduling-factor of the scheduling-factor feature 439. The first scheduling-factor can be related to at least the first portion of the first job. The first scheduling-factor may include a temporal rating (e.g, a ranking for completion time or deadline), a duration rating (e.g., a classification for job-length), an environmental rating (e.g., a grade for wind or solar energy friendliness), a cost rating (e.g., a scoring system for fees or prices), or a priority rating (e.g., a categorization based on comparing jobs)."
Kaushik then teaches a market forecasting circuit structured to predict a forward market price on a forward resource market based on the determined amount of the energy resource and at least one external data source;	in par 062: "The module 410 may proactively get the hourly day-ahead wholesale prices (e.g., related to a wholesale energy/electricity market) from a Regional Transmission Operator or an Independent System Operator. The day-ahead wholesale electricity rates can exhibit significant hourly temporal variations. The wholesale electricity prices can include a first wholesale electricity price for a first period of time (e.g., five minutes, fifteen minutes, thirty minutes, sixty minutes) of a first hour (a consecutive sixty minutes) and a second wholesale electricity price for a second period of time of a second hour. The first wholesale electricity price is different from the second wholesale electricity price. In embodiments, an amount of electricity used by each job running on the data center may be measured by the computing module 410. The data center may receive a number of jobs as part of the computing module 410."  See also par 070: "For example, after making cloud configuration choices, a user may be presented with an option to select a different start-time for their jobs (default being the current time). For this, the user may be shown the temporal variations in day-ahead wholesale electricity prices for the current day. To determine the possible incentives for selecting an energy-efficient start-time, the users can be asked to use a charge-back estimator. The charge-back estimator can allow a user to select a desirable start-time and input expected characteristics of the jobs such as run-time, number of parallel tasks (which gives an estimation of the number of servers on which the job will need to run), and expected resource utilization of a task."
Kaushik does not teach and a resource distribution circuit structured to execute a transaction on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.
Chassin teaches a system for distributing a resource using a resource allocation system.  See abstract.
Chassin teaches and a resource distribution circuit structured to execute a transaction on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price in par 057: "In one exemplary embodiment, resource requests comprise at least two pieces of information: the quantity of the resources desired (described, for example, as a rate of consumption for the time frame over which the resource will be allocated) and the requested index value. In some embodiments, the requested index value is the maximum index value at which the quantity will be consumed. Desirably, resource consumers submit at least one such request for each time frame in which they wish to consume, and the time frame is determined by the local distribution service provider. The time frame can vary from embodiment to embodiment, but in some embodiments is 60 minutes or less, 15 minutes or less, or 5 minutes or less, and some embodiments can use mixed time and/or overlapping frames. As more fully explained below, the time frame can depend on the size of the resource allocation system and the number of nested resource allocation markets within the overall system. In general, the time frame used in a lower-level system in a nested framework will be less than the time frame for a higher-level system in the nested framework. After receiving such requests within the time frame, the local distribution service provider can compute and dispatch the index value at which each resource is allocated. This value is sometimes referred to herein as the "dispatched index value" or "dispatched value." In applications where the value is the actual price, this value is sometimes referred to herein as the "settled price," "clearing price," or "real-time price""
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Kaushik with the transaction teaching of Chassin because Chassin teaches "Transactive markets, utilizing distributed transactive controllers and a centralized auction, can provide an interactive system that helps ensure that consumer demand is met, supply limits are not exceeded, and that price volatility is reduced. With the current proliferation of computing and communication resources, the ability now exists to create transactive demand response programs at the residential level."  Par 002.  This benefit would motivate one ordinarily skilled because the transactions would be less costly and more efficient.  Therefore, for these reasons, one would be motivated to modify Kaushik with Chassin.  
Per claim 2, Kaushik and Chassin teach the limitations of claim 1, above.  Kaushik further teaches the energy resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits in par 059: " IG. 3 depicts a diagram showing an arrangement for a pricing plan, a scheduling method, and a chargeback model according to embodiments. Section 310 outlines a possible pricing plan which is a green pricing plan according to embodiments. As an example of what may be shown to a user, the green pricing plan includes predictive day-ahead electricity prices, renewable resource availability and incentives, discounts, and reduced charge-backs for making choices related to expected deadline, expected start-time, or renewable features. Section 320 outlines a possible scheduling method which is an energy-rate-aware scheduling method according to embodiments. The scheduling method may include use of day-ahead electricity prices and choices related to expected deadline, expected start-time, or renewable features (aspects related to the scheduling method may include those described in relation to FIGS. 5-6). Section 330 outlines a possible chargeback model according to embodiments. The chargeback model includes interface with the cloud, a machine resource monitor, spot electricity prices, a costs calculator, and delivery of a bill. Embodiments to manage a data center are not limited to the arrangement described and other configurations are considered for a method or system (e.g., implemented with modules)."  The day-ahead wholesale is a forward market, charge-backs and day-ahead electricity prices teach energy credits.
Per claims 4, and 15 and 16, which are similar in scope, Kaushik and Chassin teach the limitations of claims 1 and 13, above.  Kaushik further teaches the forward resource market comprises at least one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource in par 062 where an energy cost estimate is made for a day ahead market, which is a forward market for energy corresponding to the energy source.  (Note that claim 15 is the forward resource market comprises at least one of a forward market for energy which in claim 16, dependent on claim 15, is similar to claim 4, therefore all are rejected as similar scope).
Per claims 5 and 19, which are similar in scope, Kaushik and Chassin teach the limitations of claims 1 and 13, above.  Kaushik does not teach the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource.
Chassin teaches the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource in par 042 where market participants purchase and sell energy at financially binding day-ahead prices for the following day. As a result of the day-ahead market, a financially binding schedule of commitments for the purchase and sale of energy is developed each day based on the bid and offer data submitted by the market participants.  See also par 055 where users use computing devices to place bids and the finalized bids are dispatched.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Kaushik with the buy sell teaching of Chassin because Chassin teaches "Transactive markets, utilizing distributed transactive controllers and a centralized auction, can provide an interactive system that helps ensure that consumer demand is met, supply limits are not exceeded, and that price volatility is reduced. With the current proliferation of computing and communication resources, the ability now exists to create transactive demand response programs at the residential level."  Par 002.  This benefit would motivate one ordinarily skilled because the transactions would be less costly and more efficient.  Therefore, for these reasons, one would be motivated to modify Kaushik with Chassin.  
Per claims 6 and 20, Kaushik and Chassin teach the limitations of claims 1 and 13, above.  Kaushik further teaches the resource distribution circuit is further structured to adaptively improve a cost of operation of the machine using executed transactions on the forward resource market in par 0074 where a fine grained charge back model provides benefits of making better energy aware choices which under a broadest reasonable interpretation teaches adaptively improve the cost of operation.  
Per claim 8, Kaushik and Chassin teach the limitations of claim 1, above.  Kaushik further teaches the resource requirement circuit is further structured to determine an amount of a resource for the machine to service a resource utilization requirement, wherein the resource is selected from the resources consisting of: a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, and an energy credit resource in par 063: "The processing module 430 processes, during the first period of time, at least a first portion of a first job of the jobs feature 421. The first portion of the first job may be selected for processing based on a first scheduling-factor of the scheduling-factor feature 439. The first scheduling-factor can be related to at least the first portion of the first job. The first scheduling-factor may include a temporal rating (e.g, a ranking for completion time or deadline), a duration rating (e.g., a classification for job-length), an environmental rating (e.g., a grade for wind or solar energy friendliness), a cost rating (e.g., a scoring system for fees or prices), or a priority rating (e.g., a categorization based on comparing jobs)."  These are compute resources.  
Per claim 9, Kaushik and Chassin teach the limitations of claim 1, above.  Kaushik further teaches the market forecasting circuit is further structure to predict the forward market price as one of a price for energy corresponding to the energy resource or a price for energy corresponding to a substitute energy resource in par 062 where, as previously shown, the energy cost estimate, which predicts a forward market price, is made for the energy corresponding to an energy resource.  
Per claims 10 and 22, which are similar in scope, Kaushik and Chassin teach the limitations of claims 1 and 13, above.  Kaushik further teaches the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of the energy resource in response to the historical external data in par 085: " If the user is flexible regarding the job completion time and is interested in saving money, predictions may be leveraged for coming days from historical prices. Such predictions may be used to schedule jobs on days/times with lower prices."
Per claims 11 and 18, which are similar in scope, Kaushik and Chassin teach the limitations of claims 1 and 13, above.  Kaushik further teaches the task comprises at least one of a compute task, a networking task, or an energy consumption task in par 056 where the energy is for cloud computing which is a compute task and a networking task.
Per claim 17, Kaushik and Chassin teach the limitations of claim 13, above.  Kaushik further teaches adaptively improving a utilization of the energy resource in par 032 where cloud systems optimize resource use by leveraging metering capability appropriate to the kind of service used, See also par 074.  
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik, US PGPUB 2015/0170080 A1 ("Kaushik") in view of Chassin et al., US PGPUB 2013/0218743 A1 ("Chassin") further in view of Chang et al., US PGPUB 2016/0098770 A1 ("Chang").
Per claims 3 and 14, which are similar in scope, Kaushik and Chassin teach the limitations of claims 1 and 13, above.  Kaushik does not teach the at least one external data source is an internet-of- things (IoT) data source.
Chang teaches a method for providing electrical energy to a user device.  See abstract.
Chang teaches the at least one external data source is an internet-of- things (IoT) data source in par 057: "The SOC threshold can be predetermined, user-determined (e.g., from user settings), learned (e.g., based on user charging habits, population charging habits, user device use habits, etc.), dynamically calculated (e.g., wherein the SOC threshold is set such that there is enough power to power the components required to run the application until a user can reach a mobile charging system), and/or determined in any other suitable manner. In response to determining that the user device SOC is below the SOC threshold, the application and/or other suitable components can generate a query to identify the nearest mobile charging systems, notify the user of a user device SOC status, notify venues that a nearby user device is at a certain SOC status, send a request to a second user device (e.g., a smartwatch in communication with the user device) to display nearby venues associated with a mobile charging system, and/or perform any other suitable action."  A smartwatch is IoT. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Kaushik in combination with Chassin with the external data source is an IoT data source because Chang teaches that "there is a need in the power management field to create a new and useful system and method of providing power to users in transit. This invention provides such new and useful system and method."  See par 004.  Because Chang's teaching improves upon making sure that users in transit have enough energy, one would be motivated to modify Kaushik as Kaushik does not teach about mobile devices.  This would expand the usefulness of Kaushik by including mobile devices such as IoT smart watches.  
Claim(s) 7, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik, US PGPUB 2015/0170080 A1 ("Kaushik") in view of Chassin et al., US PGPUB 2013/0218743 A1 ("Chassin") further in view of Crabtree et al., US PGPUB 2010/0217550 A1 ("Crabtree").
Per claims 7, 12, and 21, which are similar in scope, Kaushik and Chassin teach the limitations of claims 6, 1, and 13, above.  Kaushik does not teach the resource distribution circuit further comprises a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component. (claim 12: a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component).  
Crabtree teaches the resource distribution circuit further comprises a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component. (claim 12: a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component) in par 0137: "For example, if it is determined from analysis of historical data that a simple price elasticity curve describes the relationship between price of real-time allocations and demand, then this function (which may be a simple linear relationship, or a polynomial approximation, or a spline, or a combination of several distinct functions which between them covers the whole range of possible values of the independent variable) may be used to compute needed quantities (or may be used as an input to a simulation model). In another embodiment of the invention, pricing server 1900 uses constraint-based optimization techniques known in the art to compute an optimal range of prices for various products. It will be understood by those having ordinary skill the art that there are many mathematical approaches to finding an optimal operating regime in a highly-dimensional parameter space; other candidate techniques include genetic algorithms, neural networks, Tabu search, simulated annealing, and the like. In another embodiment of the invention, the pricing server 1900 may not actively set a price, but may simply calculate optimal prices based on any one, or combination of, the factors described, and then make the calculated prices available to market participants to enable them to better participate."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Kaushik with the neural networks teaching of Crabtree because Crabtree teaches that its teachings "enabl[e] nodal allocation of electricity and the effective utilization and optimization of transmission and distribution infrastructure of the electric grid system such that the system, and the markets that increasingly manage it, can function more effectively." One would be motivated to modify the energy resource teachings of Kaushik with the neural networks teachings of Crabtree because it would make utilization more effective, optimize transmission, and make the markets that manage it function more effectively. This would motivate one ordinarily skilled to modify Kaushik with Crabtree.
Therefore, claims 1-22 are rejected under 35 USC 103.
Prior Art Made of Record But Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Cain and Lesser, "A Common Sense Guide to Wholesale Electric Markets."  [online] Published April 2007, available at: < https://www.bateswhite.com/media/publication/55_media.741.pdf >
Shows on page 10 the different cost dispatch and system costs which make up the electric wholesale market (and thus pricing).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689